Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered. 
Response to Amendment
The amendment filed 10 June 2022 has been entered.  
A Double Patenting Rejection has been added, based on one of the inventor’s already issued patents.
Applicant’s amendments to the Claims have provided new grounds for a 35 USC 112(b) rejection.  
Applicant’s arguments, see paragraph entitled, “Rejections Under Section 103 in view of Rubio, Nelson, and Dorsten” pages 5-10, filed 10 June 2022, with respect to the rejection of claims 1 and 4-13 under 35 USC § 103 have been fully considered.  Applicant’s arguments regarding Nelson (US 2015/0305557) are persuasive.  However, a newly identified reference teaches the limitations previously covered by Nelson.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
Claim 1 is amended.
Claims 1, and 4-13 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 11033144-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant Application
US Patent No. 11033144-B2
1. A grill comprising: 




an upper platen assembly including an upper grilling plate; a lower platen assembly including a lower grilling plate opposite the upper grilling plate, the upper grilling plate being separated from the lower grilling plate by a distance; a first one or more actuators operably connected to the upper platen assembly and a second one or more actuators operably connected to the lower platen assembly, wherein the first and second one or more actuators are collectively configured to adjust the distance; 
and a conveyor belt located between the upper grilling plate and the lower grilling plate, wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate 
and to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates, 
wherein the movement of the upper platen assembly and the lower platen assembly to adjust the distance causes the upper platen assembly and the lower platen assembly to move with respect to the conveyor belt between the upper grilling plate and the lower grilling plate,








 and wherein each of the upper grilling plate and the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and 
wherein when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt and 

when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt.
1. A grill comprising: an oven configured to maintain a holding temperature within the oven; one or more grilling stations located in the oven, each of the one or more grilling stations comprising: 
an upper platen assembly including an upper grilling plate; a lower platen assembly including a lower grilling plate opposite the upper grilling plate, the upper grilling plate being separated from the lower grilling plate by a distance; one or more actuators operably connected to at least one of the upper platen assembly and the lower platen assembly, wherein the one or more actuators are configured to adjust the distance; 


and a conveyor belt located between the upper grilling plate and the lower grilling plate, wherein the conveyer belt is configured to move a food product between the upper grilling plate and the lower grilling plate, 






wherein the one or more actuators are operably connected to the upper platen assembly and the lower platen assembly is rigidly connected to a rigid base structure, wherein the conveyor belt is movably connected to the rigid base structure such that the conveyor belt is allowed to move downward and touch the lower grilling plate when pressure is applied to the conveyor belt by the upper platen assembly, wherein the conveyor belt is movably connected to the rigid base structure through one or more biasing mechanisms, wherein each of the one or more biasing mechanisms is operably connected to a roller of the conveyor belt.


3. The grill of claim 1, wherein at least one of the upper grilling plate and the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance.

4. The grill of claim 2, wherein at least one of the upper grilling plate and the lower grilling plate is in physical contact with the food product when in the cooking position.

5. A method of cooking food product:
transporting, using one or more conveyor belts, a food product between an upper grilling plate of a first grill station and a lower grilling plate of the first grill station, wherein each of the upper grilling plate and the lower grilling plate are located within an oven, wherein the oven has a rigid base structure;
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate with respect to the rigid base structure from a non-cooking position to a cooking position when the food product is between the upper grilling plate and the lower grilling plate;
moving the conveyor belt in a downward direction such that the conveyor belt touches the lower grilling plate when the at least one of the upper grilling plate and the lower grilling plate are in the cooking position due to pressure applied to the conveyor belt by the upper grilling plate, wherein the conveyor belt is movably connected to the rigid base structure through one or more biasing mechanisms, wherein each of the one or more biasing mechanisms are operably connected to a roller of the conveyor belt;
cooking, using the upper grilling plate, the food product when at least one of the upper grilling plate and the lower grilling plate is in the cooking position;
cooking, using the lower grilling plate, the food product when at least one of the upper grilling plate and the lower grilling plate is in the cooking position;
moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate from the cooking position to the non-cooking position after the food product is cooked to a first degree of doneness; and
allowing the food product to remain within the oven for a period of time, wherein the oven is configured to maintain a holding temperature within the oven.


Claims 1 and 3-4 of Nelson (US-11033144-B2) teach claim 1 of the Instant Application but do not explicitly disclose to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates, when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt.
However, claim 5 of Nelson teaches to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates (“allowing the food product to remain within the oven for a period of time;” construed such that the food product is kept in the “cooking position” for a “period of time” within the oven), when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt (“moving, using one or more actuators, at least one of the upper grilling plate and the lower grilling plate from the cooking position to the non-cooking position after the food product is cooked to a first degree of doneness;” construed such that the movement by the actuator of the lower grilling plate from the cooking position to the non-cooking position implies that there is “spacing” between the cooking position and non-cooking position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify of the grill of claim 1 of Nelson, to allow the food product to remain within the oven for a period of time and to move the lower grilling plate from a cooking position to a non-cooking position, as taught in the method of claim 5 of Nelson, in order to maintain a holding temperature in the oven such that the lower grilling plate is moved from the cooking position to a non-cooking position after the food product is cooked to a first degree of doneness (Nelson, claim 5).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate and to stop the conveyor belt with the one or more food products disposed upon the conveyor belt…”  However, it is unclear what the difference is between a configuration where a conveyor belt is capable of stopping itself and a configuration where the conveyor belt is capable of simply stopping.  For example, in claiming a conveyor belt that is capable of stopping itself, does this limitation then imply that the conveyor belt is intelligent or has some type of control algorithm for stopping itself, in contrast with a conveyor belt that just stops?  If the intent was to claim a smart conveyor belt, then there is no disclosure of a programmable conveyor belt in the Specification.  For the purpose of the examination, the limitation will be interpreted as “…wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate and to stop 
Claim 7 recites “…wherein at least one of the upper platen assembly and the lower platen assembly is configured to remain in the cooking position for a selected period of time.”  However, claim 1 recites “…to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates…”  It is unclear if the “selected period of time” in claim 7 is a different time period or the same time period as the “select period of time” in claim 1.  For the purpose of the examination, claim 7 will be interpreted as “…wherein at least one of the upper platen assembly and the lower platen assembly is configured to remain in the cooking position for the select
Claim 8 recites “…during the selected period of time.”  However, claim 1 recites “…to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates…”  It is unclear if the “selected period of time” in claim 8 is a different time period or the same time period as the “select period of time” in claim 1.  For the purpose of the examination, claim 8 will be interpreted as “…during the select
Claim 9 recites “…after the selected period of time.”  However, claim 1 recites “…to stop the conveyor belt with the one or more food products disposed upon the conveyor belt between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates…”  It is unclear if the “selected period of time” in claim 9 is a different time period or the same time period as the “select period of time” in claim 1.  For the purpose of the examination, claim 9 will be interpreted as “…after the select
Claims 4-6 and 10-13 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over RUBIO ET AL (US 5,006,358, previously cited), in view of LAWRENCE (US-8689685-B2), SCHULTZ (US-7229270-B2), and DORSTEN ET AL. (US-20150305554-A1).
	Regarding claim 1, Rubio teaches
	a grill [moving press apparatus 10 and associated structures/components, fig. 2; applies heat to cook dough balls B into tortillas T, fig. 2] comprising:
	an upper platen assembly including an upper grilling plate [upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2];
	a lower platen assembly including a lower grilling plate opposite the upper grilling plate [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2], the upper grilling plate being separated from the lower grilling plate by a distance [vertical space into which dough balls B enter, fig. 2];
	a conveyor belt located between the upper grilling plate and the lower grilling plate [conveyor belt 14, fig. 2], wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2] and with the one or more food products disposed upon the conveyor belt [in fig. 2, dough balls are shown on the belt 14] between the upper grilling plate and the lower grilling plate for a select period of time to allow the food products to be cooked by heat provided by the grilling plates [in fig 8; "'A' represents the point by which impingement of the upper platen on the dough units first occurs, and 'B' represents the point not earlier than which the upper platen moves upward and out of engagement with the newly formed tortillas. The traverse time from A to B represents the period during which heating of the dough units occurs", col. 9, line 28, Description],
	wherein the movement of the upper platen assembly [upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2] and the lower platen assembly [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2] to adjust the distance [rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6; move upper platen 18 towards lower platen 20, fig. 9] causes the upper platen assembly and the lower platen assembly to move with respect to the conveyor belt between the upper grilling plate and the lower grilling plate [upper platen 18 moves towards conveyor belt 14, fig. 2 and towards lower platen 20, fig. 9], and
	wherein the upper grilling plate moves between a cooking position and a non-cooking position to adjust the distance [upper platen 18 is moved between raised non-cooking position and lowered cooking position, fig. 9], and wherein when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt [lower platen 20, fig. 2; is in contact with conveyor belt 14 in cooking position, fig. 2].
Rubio does not explicitly disclose wherein the conveyer belt is configured to stop [although Rubio teaches that it is known in the prior art to stop the belt, e.g.., “the conveyor is stopped and the press is closed on the dough balls for about one second, which squeezes the balls into round, "pancake" shaped tortillas,” column 2, lines 18-21, Rubio does not teach stopping the belt but instead teaches an improvement over the prior art where pressure is applied by a press that moves simultaneously with a belt, which is shown in fig. 2 (the press apparatus 10 has wheels 22) and fig. 9], the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt; a first one or more actuators operably connected to the upper platen assembly and a second one or more actuators operably connected to the lower platen assembly wherein the first and second one or more actuators are collectively configured to adjust the distance.
However, in the same field of endeavor of dough forming, Lawrence teaches wherein the conveyer belt is configured to stop [conveyor 102 moves the balls of dough forward and then places the balls doughs in specific positions for pressing where the conveyor stops, which is shown in figs. 4A-4B, column 8, line 44- column 9, line 9];
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rubio to include, stopping the a conveyor to ensure alignment of the dough balls with their corresponding spacers prior to flattening, in view of the teachings of Lawrence, by stopping, as taught by Lawrence, the belt 14 and the press apparatus 10, as taught by Rubio, in order to align the center vertical axis of a spacer with a corresponding ball of dough before the dough is flattened during the pressing process because if the dough and spacer do not align, then one side of the flattened dough may extend past an edge of the spacer causing the pressed ball to have an irregular shape where the irregular shape may be outside of the standard of a required diameter specification [Lawrence, column 3, lines 4-15].
Rubio/Lawrence do not explicitly disclose the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt; a first one or more actuators operably connected to the upper platen assembly and a second one or more actuators operably connected to the lower platen assembly wherein the first and second one or more actuators are collectively configured to adjust the distance.
However, in the same field of endeavor of dough forming, Schultz teaches the lower grilling plate [lower platen 426] moves between a cooking position and a non-cooking position [“both the upper platen 430 and the lower platen 426 can reciprocably move longitudinally relative to the press 400, that is, in the direction of the moving belt 602,” column 8, lines 10-12] to adjust the distance [distance between belt 602 and lower platen 426, fig. 1], and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt [“move away from one another to allow a new set of dough balls to be placed therebetween,” column 8, lines 8-9];
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rubio to include, a reciprocating press, in view of the teachings of Schultz, by reciprocably moving, as taught by Schultz, the lower platen 20 toward the upper platen 18, as taught by Rubio, in order to allow the platens to be engaged and pressing against the dough balls, while at the same time the platens move in the same direction and at the same speed as the moving belt, thereby allowing the belt to continue its movement without slowing or stopping (Schultz, column 7, line 46-column 8, line 16).
Rubio/Lawrence/Schultz do not explicitly disclose a first one or more actuators operably connected to the upper platen assembly and a second one or more actuators operably connected to the lower platen assembly wherein the first and second one or more actuators are collectively configured to adjust the distance [although Rubio teaches an upper platen assembly that is moved by an actuator, Rubio does not explicitly disclose an actuator for the lower platen assembly].
	However, in the same field of endeavor of two-sided grills, Dorsten teaches a first one or more actuators operably connected to the upper platen assembly [motive devices 48a-c, fig. 9a] and a second one or more actuators operably connected to the lower platen assembly [motive devices 26a-c, fig. 9a] wherein the first and second one or more actuators are collectively configured to adjust the distance [“grill 32 permits the adjustment of a platen gap spacing by moving either or both of upper and lower platens 36 and 14 using their respective motive devices,” para 0050]; 
Dorsten, fig. 9a

    PNG
    media_image1.png
    391
    467
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rubio to include, motive devices for adjusting the upper platen, in view of the teachings of Dorsten, by connecting the motive devices 48a-c, taught by Dorsten, to the upper platen 18, taught by Rubio, in order to adjust the platen gap spacing by moving either or both of the upper and lower platens such that the platen spacing is automatically adjusted based on the detected thickness of a product, which varies from batch to batch or lot to lot, for the advantage of obtaining a more precise and versatile gap-distance control during cooking (Dorsten, paras 0004, 0029, and 0050).
Regarding claim 4, Rubio teaches a food product former configured to form each of the one or more food products [dough divider-rounder 11, fig. 2, and proofer 1, fig. 5; with associated structures/features/components] and place each of the one or more food products on the conveyor belt [feed pipe 6, dispenser 9, and feed belt 34, and associated structures/features/components, fig. 2].
Regarding claim 5, Rubio teaches wherein the conveyer belt [conveyor belt 14, fig. 2] is configured to move the one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2] when at least one of the upper platen assembly and the lower platen assembly is in the non-cooking position [conveyor belt 14, fig. 2; moves dough balls B when upper platen 18 is in raised position for non-cooking, time interval T1, fig. 9; and moves tortillas T when upper platen 18 is in raised position for non-cooking, time interval T4, fig. 9].
Regarding claim 6, Rubio teaches at least one of the upper platen assembly and the lower platen assembly is configured to move from the non-cooking position to the cooking position [upper platen 18, fig. 9, with rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6, of press 10, fig. 2; have raised position which is for non-cooking, and lowered position which is for cooking, fig. 9] when the one or more food products is located in between the upper grilling plate and the lower grilling plate [upper platen 18, fig. 9, is moved to lowered position which is for cooking when dough balls B1, B2, and B3 are positioned below upper platen 18, fig. 9].
Regarding claim 7, Rubio teaches at least one of the upper platen assembly and the lower platen assembly is configured to remain in the cooking position for the select period of time [digital speed control 102, fig. 5; camshaft rotation which represents time has time period between point A and point B, Fig 8; "'A' represents the point by which impingement of the upper platen on the dough units first occurs, and 'B' represents the point not earlier than which the upper platen moves upward and out of engagement with the newly formed tortillas. The traverse time from A to B represents the period during which heating of the dough units occurs", col. 9, line 28, Description].
Regarding claim 8, Rubio teaches wherein one or both of the one or more actuators are configured to adjust the distance during the select period of time [shim members 51 and 52, fig. 3; "The "ramp" effect of the opposing, inclined-plane surfaces of these shims makes it possible to adjust the distance between the top platen and the bottom platen when they are in the closed position with assurance that that distance will be maintained uniform throughout the length and breadth of the platens. By this means, the thickness to which tortillas may be pressed between them may be accurately controlled and regulated", col. 6, line 68, Description].
Regarding claim 9, Rubio teaches at least one of the upper platen assembly and the lower platen assembly is configured to move from cooking position to the non- cooking position after the select period of time [after point B, fig. 8, upper platen 18 is moved from lowered position for cooking, time interval T3, to raised position for non-cooking, time interval T4, fig. 9].
Regarding claim 10, Rubio teaches the conveyor belt is configured to move the one or more food products from the conveyor belt to a storage receptacle [Rubio, conveyor belt 14, moves tortillas T towards oven 44, fig. 2].
Regarding claim 11, Rubio teaches a food stripper configured to separate each of the one or more food products from the conveyor belt [tortilla remover 38 and belt 40, fig. 2].
Regarding claim 12, Rubio teaches the food stripper diverts each of the one or more food products into a storage receptacle [Rubio, tortilla remover 38 and belt 40 divert tortillas T from conveyor belt 14 to oven 44, fig. 2].
Regarding claim 13, Rubio teaches a belt cleaner configured to clean the conveyor belt [vacuum devices 90 and 92, and brushes 94 and 96, fig. 2].
	Response to Argument
Applicant's arguments filed 10 June have been fully considered but they are not persuasive. 
On page 7, the Applicant states that “Rubio’s disclosure teaches away from lower platen that moves with respect to the belt.”  On page 8, the Applicant states the following:
“This is an improper conclusion because there is no reason to modify Rubio to include a movable lower platen. Rubio states that movement of the lower platen "is not desirable" and one of ordinary skill in the art would not have considered any reason to modify Rubio's lower platen to be moved without improper hindsight reference to the subject specification.”

On page 9, the Applicant references MPEP 2123.II. states that because Rubio states that moving the lower platen is “not desirable” than this statement constitutes a “teaching away” because it “criticizes, discredits, or otherwise discourages the solution claimed.”  
	However, the examiner disagrees that stating a modification is “not desirable” represents a “teaching away.”  Rubio does not state anything negative about moving the lower platen but instead states the following:
“Although it is within the contemplation of this invention that the lower platen also or in the alternative may be moveable upward and downward by greater or lesser amount, that usually is not necessary or desirable, as will be apparent from the description which follows” (column 4, line 69-column 5, line 5).

Nowhere in the patent does Rubio criticize, discredit, or discourage moving the lower platen.  Instead, Rubio states that it “usually is not necessary or desirable.”  Referencing MPEP 2123.II, a statement by an inventor that “epoxy” was “inferior” to “polyester-imide resin” was found not to represent a “teaching away.”  In contrast, Rubio does not even state that moving the lower platen is “inferior” to keeping the lower platen stationary, only that movement “usually is not necessary or desirable.”   
	Furthermore, the examiner used a new reference in this present Office action (Schultz, US 7229270 B2).  In the patent, Schultz references Rubio’s patent and proceeds to teach using a reciprocating head press (column 2, lines 3-13).  Thus, if Rubio’s teaching represents a “teaching away,” then respectfully submit that Schultz was not dissuaded from moving the lower platen after reviewing Rubio’s patent.
	 Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the new rejections of Rubio and Dorsten combined with Lawrence and Schultz.
For the above reasons, the rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DUNNING ET AL (US-3739712-A) discloses an adjustment mechanism for moving the lower platen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/30/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761